Name: Commission Regulation (EC) NoÃ 1109/2007 of 27 September 2007 fixing the representative prices and additional import duties for certain products in the sugar sector in the 2007/2008 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  EU finance;  trade;  prices
 Date Published: nan

 28.9.2007 EN Official Journal of the European Union L 253/5 COMMISSION REGULATION (EC) No 1109/2007 of 27 September 2007 fixing the representative prices and additional import duties for certain products in the sugar sector in the 2007/2008 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 27(2) thereof, Whereas: (1) Pursuant to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), the cif import prices for raw sugar and white sugar. Those prices are fixed for the standard qualities defined in Annex I(II) and III to Regulation (EC) No 318/2006. (2) For the purpose of fixing the representative prices, account must be taken of all the information provided for in Article 23 of Regulation (EC) No 951/2006, except in the cases provided for in Article 24 of that Regulation. (3) For the purpose of adjusting prices not relating to the standard quality, the price increases or reductions referred to in Article 26(1)(a) of Regulation (EC) No 915/2006 must be applied to the offers taken into consideration in the case of white sugar. In the case of raw sugar, the corrective factors provided for in point (b) of that paragraph must be applied. (4) Where there is a difference between the trigger price for the product concerned and the representative price, additional import duties should be fixed under the terms laid down in Article 39 of Regulation (EC) No 951/2006. (5) The representative prices and additional import duties for the products concerned should be fixed in accordance with the second paragraph of Article 36 of Regulation (EC) No 951/2006. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and the additional duties applying to imports of the products referred to in Article 36 of Regulation (EC) No 951/2006 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 178, 1.7.2006, p. 24. Regulation as last amended by Regulation (EC) No 2031/2006 (OJ L 414, 30.12.2006, p. 43). ANNEX Representative prices and additional duties applicable to imports of white sugar, raw sugar and products covered by CN code 1702 90 99 applicable from 1 October 2007 (EUR) CN code Representative price per 100 kg of the product concerned Additional duty per 100 kg of the product concerned 1701 11 10 (1) 20,08 6,26 1701 11 90 (1) 20,08 11,89 1701 12 10 (1) 20,08 6,07 1701 12 90 (1) 20,08 11,37 1701 91 00 (2) 19,69 16,62 1701 99 10 (2) 19,69 11,18 1701 99 90 (2) 19,69 11,18 1702 90 99 (3) 0,20 0,44 (1) Fixed for the standard quality defined in Annex I.III to Council Regulation (EC) No 318/2006 (OJ L 58, 28.2.2006, p. 1). (2) Fixed for the standard quality defined in Annex I.II to Regulation (EC) No 318/2006. (3) Fixed per 1 % sucrose content.